DETAILED ACTION
This is in response to the Patent Application filed 11/8/2019 wherein claims 1-10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/8/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 6 is objected to because of the following informalities:  
“the first mounting lug” (Claim 1, lines 8-9) is believed to be in error for - - the mounting lug - -; and
“the lateral surfaces” (Claim 6, line 2) is believed to be in error for - - the opposed lateral surfaces - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first mounting lug" in lines 8-9. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected for the same reasons above based on their dependency to claim 1.
Claim 5 recites the limitation "the first and second lugs" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the flat portion" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the flat portion" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Daguet et al. (US 4,870,826) in view of Lee et al. (US 2010/0071666).
Regarding Independent Claim 1, Daguet teaches (Figures 1-8) a method of installing an injector (18, 19) in an engine case (6) comprising:
tightening a fastener (a bolt or a screw; Column 2, line 63 – Column 3, line 7) passing through a mounting lug (at 17b, annotated below) of a mounting flange (annotated below) on an injector (18, 19) to secure the injector (18, 19) to an engine case (6), wherein tightening the fastener (the bolt or screw) loads the mounting flange (annotated below) without causing failure because the mounting flange (annotated below) is supported by a support beam (annotated below) extending from a hub (annotated below) of the mounting flange (annotated below) to the mounting lug (annotated below), wherein the support beam (annotated below) has at least one of:
an outer surface with a contour (see Figure 5) extending along a majority of the length from the first mounting lug (annotated below) to the hub (annotated below) for mitigating mechanical stresses at the mounting lug (annotated below).
Daguet does not teach that there is a gasket and a shroud compressed by an inner surface of the mounting flange in a pocket of the engine case.
Lee teaches (Figures 1-2) a gasket (146; Paragraph 0035) and a shroud (112) compressed by an inner surface (see Figures 1-2) of the mounting flange (124) in a pocket (see Figure 2) of the engine case (103).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Daguet to include the gasket and shroud compressed by an inner surface of the mounting flange in a pocket of the engine case, as taught by Lee, in order to prevent pressure leakage and allow the seal to be crushed to improve the seal formed between the mounting flange and the engine case (see Paragraph 0035 of Lee).

    PNG
    media_image1.png
    808
    1000
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    752
    999
    media_image2.png
    Greyscale



Regarding Claim 3, Daguet in view of Lee teaches the invention as claimed and as discussed above. Daguet further teaches (Figures 1-8) wherein the outer surface (see Figure 5) of the support beam (annotated above) includes a contour (the fillet between the hub and mounting lug shown in Figure 5) with a blended radius (see Figure 5) that extends along a majority of the length from the first mounting lug (annotated above) to the hub (annotated above) for mitigating mechanical stresses at the first mounting lug (annotated above).
Regarding Claim 4, Daguet in view of Lee teaches the invention as claimed and as discussed above. Daguet further teaches (Figures 1-8) wherein the support beam (annotated above) further comprises: a second mounting lug (annotated below) with a fastener bore (at 17b) therethrough that passes through the mounting flange (annotated above); and a second support beam (annotated above) extending along the outer surface of the mounting flange (annotated above; see Figures 3 and 5) from the second mounting lug (annotated below) to the hub (annotated above) of the mounting flange (annotated above), wherein the second support beam (annotated above) includes an outer surface (see Figure 5) spaced apart from the outer surface of the mounting flange (annotated above) and two opposed lateral surfaces (annotated below) each extending from the outer surface of the second support beam (annotated above) toward the outer surface of the mounting flange (annotated above), wherein the outer surface of the second support beam (annotated above) includes a contour with a blended radius (the fillet between the hub and the second mounting lug shown in Figure 5) for mitigating mechanical stresses at the second mounting lug (annotated below).

    PNG
    media_image3.png
    1125
    1097
    media_image3.png
    Greyscale

Regarding Claim 7, Daguet in view of Lee teaches the invention as claimed and as discussed above. Daguet further teaches (Figures 1-8) wherein the contour (the fillet between the hub and the second mounting lug shown in Figure 5) of the outer surface of the first support beam (annotated above) is tangent with (due to the fillet contour shown in Figure 5) an outer surface of the first mounting lug (annotated above).

Claims 2, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Daguet et al. (US 4,870,826) in view of Lee et al. (US 2010/0071666) as applied to claim 1 above, and further in view of Bulkovitch (US 2008/0036209).
Regarding Claim 2, Daguet in view of Lee teaches the invention as claimed and as discussed above. Daguet in view of Lee does not teach wherein tightening a fastener includes tightening two fasteners into two diametrically opposed mounting lugs of the mounting flange, wherein a respective first and second support beam as recited in claim 1 extends from the hub to each mounting lug.
Bulkovitch teaches (Fiugres 1-3C) tightening a fastener (72, 74; bolt can include a nut or other securing mechanism attached thereto – see Paragraph 0022) includes tightening two fasteners (72, 74) into two diametrically opposed mounting lugs (at 56 and 58) of the mounting flange (see Figure 2), wherein a respective first and second support beam (annotated below) extends from a hub (annotated below) to each mounting lug (at 56 and 58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Daguet in view of Lee to include the tightening of two fasteners into two diametrically opposed mounting lugs of the mounting flange, wherein a respective first and second support beam extends from a hub to each mounting lug, as taught by Bulkovich, in order to secure first and second tubular elements together (Paragraph 0022 of Bulkovich). 
It is further noted that it would have been an obvious matter of design choice to substitute Daguet’s three equidistantly spaced mounting lugs and their associated fasteners with Bulkovich’s two diametrically opposed mounting lugs and their associated fasteners, since applicant has not disclosed that having two diametrically opposed mounting lugs of the mounting flange solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either three mounting lugs or two mounting lugs.

    PNG
    media_image4.png
    752
    1001
    media_image4.png
    Greyscale

Regarding Claim 5, Daguet in view of Lee and Bulkovitch teaches the invention as claimed and as discussed above. Daguet in view of Lee and Bulkovitch does not teach, as discussed so far, wherein the first and second lugs are diametrically opposed to one another across the hub of the mounting flange.
Bulkovitch teaches (Figures 1-3C) first and second lugs (at 56 and 58) are diametrically opposed to one another (see Figures 3A-3C) across the hub (annotated above) of the mounting flange (see Figure 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Daguet in view of Lee and Bulkovitch to have the first and second lugs be diametrically opposed to one another across the hub of the mounting flange, as taught by Bulkovitch, for the same reasons discussed above in claim 2.
Regarding Claim 8, Daguet in view of Lee teaches the invention as claimed and as discussed above. Daguet in view of Lee does not teach wherein the outer surface of the first support beam includes a flat portion extending from the hub to the contour.  
Bulkovitch teaches (Figures 1-3C) a first support beam (annotated below) that includes an outer surface that has a flat portion (annotated below) extending from a hub (annotated above) to a contour (annotated below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Daguet in view of Lee to have the outer surface of the first support beam include a flat portion extending from the hub to the contour, as taught by Bulkovitch, since it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).

    PNG
    media_image5.png
    599
    1000
    media_image5.png
    Greyscale

Regarding Claim 9, Daguet in view of Lee teaches the invention as claimed and as discussed above. Daguet in view of Lee does not teach wherein the contour meets the flat portion of the outer surface of the support beam at a non-tangential angle.
Bulkovitch teaches (Figures 1-3C) a first support beam (annotated above) that includes an outer surface that has a flat portion (annotated above) extending from a hub (annotated above) to a contour 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Daguet in view of Lee to have the contour meet the flat portion of the outer surface of the support beam at a non-tangential angle, as taught by Bulkovitch, since it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Daguet et al. (US 4,870,826) in view of Lee et al. (US 2010/0071666) as applied to claim 1 above, and further in view of Williams et al. (US 2010/0205971).
Regarding Claim 6, Daguet in view of Lee teaches the invention as claimed and as discussed above. Daguet in view of Lee does not teach wherein the support beam includes a stiffening beam extending from the lateral surfaces of the support beam to the outer surface of the mounting flange, wherein the stiffening beam is wider than the width between the opposed lateral surfaces of the support beam.
Williams teaches (Figure 1-4) a support beam (annotated below) including a stiffening beam (annotated below) extending from the lateral surfaces (see Figure 1) of the support beam (annotated below) to the outer surface of the mounting flange (16), wherein the stiffening beam (annotated below) is wider than the width between the opposed lateral surfaces (due to the stiffening beam extending from the lateral surfaces of the support beam; see annotation below) of the support beam (annotated below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Daguet in view of Lee to have the support beam include a stiffening beam extending from the lateral surfaces of the support beam to the outer surface of the mounting flange, wherein the stiffening beam is wider than the width between the opposed lateral surfaces of the support beam, as taught by Williams, in order to secure the fuel injector to the casing of a gas turbine engine (Paragraph 0020 of Williams).
It is further noted that a simple substitution of one known element (in this case, the mounting flange structure of Daguet) for another (in this case, the mounting flange structure of Williams) to obtain predictable results (in this case, connecting the fuel injector to the engine casing) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

    PNG
    media_image6.png
    912
    1000
    media_image6.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Daguet et al. (US 4,870,826) in view of Lee et al. (US 2010/0071666) and Williams et al. (US 2010/0205971) as applied to claim 6 above, and further in view of Bulkovitch (US 2008/0036209).
Regarding Claim 10, Daguet in view of Lee and Williams teaches the invention as claimed and as discussed above. Daguet in view of Lee and Williams does not teach, as discussed so far, wherein 
Bulkovitch teaches (Figures 1-3C) a first support beam (annotated above) that includes an outer surface that has a flat portion (annotated above) extending from a hub (annotated above) to a contour (annotated above). Bulkovitch appears to schematically show over 75% of the outer surface of the support beam (annotated above) is included in the contour (annotated above), and under 25% of the outer surface of the support beam (annotated above) is included in the flat portion (annotated above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Daguet in view of Lee and Williams to have the outer surface of the first support beam include a flat portion extending from the hub to the contour, as taught by Bulkovitch, since it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).
It is further noted, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741